Title: From George Washington to Major General Alexander McDougall, 2 July 1780
From: Washington, George
To: McDougall, Alexander



Head Quarters Colo. Deys 2d July 1780.near Great Falls of Passaic [N.J.]
Dear Sir

Be pleased to send immediately to Mr Hunt, who was employed last year as a Pilot for the sound, and request him to come to this place or wherever the Head Quarters of the Army may be. There is also a person who lived last Fall at the Yellow House in the Continental Village, who was employed as a Pilot for the Chevaux de Frize in the North River. I forget his name, but he may be easily found from the above description—if he is yet there, or within reach, be pleased also to send him down. I am Dear Sir Yr most obt Servt

Go: Washington

